[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION FOR ORDER AND REHEARING ON THE ISSUE OF DEFENDANT'SFILES PLEADING NO. 152 AND 154
The defendant's request that this court order the plaintiff to withdraw a motion the plaintiff filed in a proceeding before the United States District Court is denied.
The defendant's request that this court rehear the issue relating to the release of the defendant's files is referred to Judge Hauser, who denied the defendant's motion to release files on October 23, 1995. (See pleading no. 108).
THIM, JUDGE